          Case 1:18-cr-00882-LTS Document 191 Filed 02114/20 Page 1of1

Law Office of Meredith S. Heller PLLC                                   99 Park A venue, Penthouse Suite
www.mshellerlaw.com                                                                  New York, NY 10016
                                                                                   Phone: (646) 661-1808
                                                                                      Fax: (646) 661-1746
                                                                              msheller@mshellerlaw.com




February 14, 2020
                                rJlEl\liO ENDORSED                 · ( LSDC SDNY
VIAECF                                                             . 'DOCU~tE:-\T
Honorable Laura Taylor Swain                                         . ; LECTRO:-\ICALLY FILED
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:     United States v. Kim (Hyun Kyung Han)
        18 Cr. 882 (L TS)

Dear Judge Swain:

         This letter is submitted on behalf of my client, Ms. Hyun Kyung Han, to request a
sentencing adjournment of 30 days. Sentencing is currently scheduled for February 27, 2020, at
3 :00. Ms. Han speaks very little English and it has been necessary to have the PSR translated
into Korean in order to review it with my client. Additionally, Ms. Han is expecting to submit
letters that will also need to be translated from Korean to English.

        The government has been informed of this request and has no objection.



Respectfully submitted,
                                                        lk ~~~1r·~~
                                                                              ;), 3J ;}A) ~Dr Clj/

~l~
                                                          -fo t\it°' n:_,h.
                                                           d,' ~O f"Y"\        1)G       ¢- \t\'I   {c_~(vJ.

Cc:     A.U.S.A. Elinor Tarlow (via ECF)
        A.U.S.A. Danielle R. Sassoon (via ECF)              SO ORDERED:
        A.U.S.A. Nathan Rehn (via ECF)
                                                                              .;).. (8   J-.o
                                                            HO . LAUF~A TAYLOR S!Jt,,\N
                                                            Uil!ffn STATES DISTRICT JUDGE
